UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6185



ROBERT A. CUFFEE,

                                              Plaintiff - Appellant,

          versus


K. HILL, RN Head Nurse; MRS. PORTER, C/O
Officers; MRS. JACKSON, C/O Officers; MR.
HOLLORAN, A.M.H.P. Mental Health; MRS. DORIS;
B. GILLIAM; MR. JONES; MR. MAVOR; MR.
HARRISON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cv-00195-RGD)


Submitted: June 21, 2007                      Decided:   June 28, 2007



Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert   Cuffee   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Cuffee v. Hill, No. 2:06-cv-00195-RGD

(E.D. Va. filed Jan. 8, 2007, entered Jan. 9, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED




                               - 2 -